id office uilc cca_2009012211174141 ------------------------ number release date from ------------------ sent thursday date am to ------------------------------------------------------------------------------------------ cc -------------------------------------------------------------- subject fw revised background document i’m forwarding the revised version --------- sent to ------- on i don’t know it this is what the agents will get - ----------------------may still be working on this but i wanted you to have this --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- attachment redacted attachment background i welfare_benefit plans and funds sec_419 and sec_419a of the internal_revenue_code govern the deduction of contributions to a welfare_benefit_fund defined in sec_419 not all employer welfare_benefit plans are funded a plan is an arrangement usually pursuant to a written document under which an employer provides welfare benefits to employees some employers prefer to pay the cost of providing employee_benefits under a welfare_benefit_plan out of the general assets of the business this type of arrangement is often referred to as an unfunded plan this document is concerned solely with arrangements which claim to be funded_welfare_benefit_plans funded plans in other words to include a welfare_benefit_fund within the meaning of sec_419 sec_419 and sec_419a are discussed in detail below under ii general rules for the employer’s deductions for its contributions to a welfare_benefit_fund a welfare_benefit arrangement sec_1 self-insured and fully insured plans a unfunded plans unfunded plans can be insured or self-insured or a combination when an unfunded plan is self-insured the employer pays the benefit amount typically out of the general assets of the company using health benefits as an example the employer would reimburse the provider eg the doctor or pharmacy or the participant in whole or in part for the cost of a doctor’s visit or a drug prescription typically a third-party administrator would determine and pay claims on the employer’s behalf other unfunded plans are fully insured they provide benefits through health insurance life_insurance and or disability insurance with these types of plans the employer pays again typically out of its general assets the insurance premiums in whole or in part for policies that cover the employee participants the insurance_company then pays the benefits to the participants some plans may be self-insured with respect to some benefits and fully insured with respect to others b funded plans an employer may establish a welfare_benefit_fund as defined in sec_419 in order to set_aside assets to pay benefits under a welfare_benefit_plan a welfare_benefit_fund is usually a_trust typically either a taxable trust or a voluntary employees’ beneficiary association veba within the meaning of sec_501 in the case of self-insured plans the employer will contribute to the fund amounts that will be used to pay benefits directly to the provider again typically the doctor or pharmacy or the participant for fully insured plans the employer will contribute amounts to the fund that will be used by the fund to pay for insurance premiums single employer plans while the code does not contain the term single employer plan the term is often used to refer to a plan under which there is only one participating employer and the employer’s contributions are used only for benefits for its own employees and related administrative costs assuming that the fund associated with the single employer welfare_benefit_plan is a welfare_benefit_fund within the meaning of sec_419 an employer’s deductions for contributions to the fund will be governed by the limits of sec_419 and sec_419a the deduction limitations of sec_419 and sec_419a apply to welfare_benefit funds generally as discussed below certain welfare_benefit funds may qualify for an exception to these limits thus allowing employers to take larger deductions for their contributions to these funds or more employer plans sec_419a plans or f plans in certain circumstances several employers might participate together in one plan to provide welfare benefits to their employees employers belonging to trade associations for example may establish a welfare_benefit_fund which is part of a 10_or_more_employer_plan within the meaning of sec_419a in such a plan the relationship of the employer to the welfare_benefit_fund is more similar to the relationship of an insured to an insurer than an employer to a single employer fund see h_r rep no 98th cong 2d sess c b vol employers that participate in a welfare_benefit_fund which meets the requirements of sec_419a and the regulations thereunder may be able to deduct the amount of their contribution to a welfare_benefit_fund under the plan without reference to the general deduction limits of sec_419 and sec_419a however other code provisions might limit or bar the deduction the sec_419a exception to the deduction limits of sec_419 and sec_419a applies only to contributions to a welfare_benefit_fund which is part of a 10_or_more_employer_plan to which more than one employer contributes and to which no employer normally contributes more than percent of the total contributions contributed to the plan by all employers furthermore the exception applies only if the plan does not maintain experience-rating arrangements with respect to individual employers plans collectively bargained funds sec_419a plans or f welfare_benefit funds which are part of a collectively_bargained_plan sec_419a provides an exception to the deduction limits of sec_419 and sec_419a for contributions to a separate welfare_benefit_fund under a collective bargaining agreement ie a welfare_benefit_fund which is part of a plan determined by a collective bargaining agreement the sec_419a exception is based in part on the premises that the contribution amounts agreed to in a collective bargaining setting will not be excessive because of the arms’ length negotiations between employee_representatives and one or more employers that is inherent in a true collective bargaining process and if the contributions amounts are not excessive then the employer’s claimed deductions for the contributions will not be excessive see s rep no 99th cong 2nd sess 1986_3_cb_1 part iii c below provides more information on the requirements of sec_419a and sec_1_419a-2t a collectively bargained fund may involve only one employer ie a variant of a welfare_benefit_fund maintained as part of a single employer plan for which contributions are deducted under sec_419 and sec_419a or as suggested above multiple employers in this document the term collectively bargained fund will refer to a fund maintained pursuant to a collective bargaining agreement which meets the requirements of sec_419a and with respect to which the contributing employer or employers claim a deduction for contributions under sec_419a b welfare_benefit_fund sec_1 may be exempt or non-exempt a welfare_benefit_fund may be any trust corporation or other organization not exempt from the tax_imposed_by_chapter_1 of the code which meets the requirements of sec_419 see sec_419 non-exempt trusts are sometimes used to fund benefit arrangements a welfare_benefit_fund also may be a voluntary employees’ beneficiary association veba described in sec_501 or less commonly a sec_501 or sec_501 organization see sec_419 vebas are commonly used to fund benefit arrangements however the fact that a_trust used to provide benefits under an arrangement may have received a determination_letter stating that the trust is exempt under sec_501 of the code has no relevance to whether the plan funded by the trust is truly a welfare_benefit_plan to whether the benefits paid to participants are taxable or to whether the employer may take a deduction for contributions to the trust under sec_419 and sec_419a furthermore the earnings_of a veba are not necessarily exempt from income_tax because vebas are subject_to unrelated_business_income_tax ubit under sec_512 accounts with an insurance_company if you encounter a situation in which a taxpayer claims that an account or an arrangement with an insurance_company constitutes a welfare_benefit_fund within the meaning of sec_419 please contact a technical advisor or your local field counsel ii general rules for an employer’s deductions for its contributions to a welfare_benefit_fund under sec_419 and sec_419a the deduction limits imposed by sec_419 and sec_419a apply to contributions paid_or_accrued with respect to a welfare_benefit_fund after date prior to that date the amount of a deduction for contributions paid to a welfare_benefit_fund was controlled solely by sec_162 a sec_162 an employer which does not maintain a funded_welfare_benefit_plan but rather pays for benefits directly from its general assets whether through benefit payments premium payments or both typically will claim a deduction for its contribution payments under sec_162 sec_162 allows a deduction for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a taxpayer must meet five requirements in order to deduct an expense under this section the taxpayer must prove that the item claimed as a deductible business_expense was paid_or_incurred during the taxable_year was for carrying on a the enactment of sec_419 placed new statutory limits on the amount of the deduction allowable to an employer in a given taxable_year for contributions to a welfare_benefit_fund and further changed the timing of the deduction for accrual basis taxpayers from the general rules of sec_461 trade_or_business was an expense was a necessary expense and was an ordinary_expense 403_us_345 101_tc_581 prior to the effective date of sec_419 and sec_419a an employer which maintained a funded welfare_benefit arrangement typically would claim a deduction for the amount of its contribution to the fund under sec_162 whether or not the entire amount was determined actuarially to be necessary or in fact was used to provide employee_benefits in the taxable_year the contribution was made sec_419 and sec_419a were enacted as part of the deficit_reduction_act_of_1984 defra sec_419 and sec_419a imposed strict limits on the deduction of contributions in excess of the current year’s costs congress’s purpose in enacting sec_419 and sec_419a generally was to restrict an employer’s deduction for contributions to a welfare_benefit_fund to amounts reasonably and actuarially necessary to satisfy expenses_incurred in the year the deduction is taken the exceptions which congress provided to this rule are very narrow and strictly defined for the funding of certain nondiscriminatory postretirement benefits contributions must be otherwise deductible in order to be deductible under sec_404 or sec_419 therefore meeting the requirements of sec_162 among other code sections is still a precondition for deductions claimed under sec_419 it is also a precondition for deductions claimed under sec_404 which governs deductions for deferred_compensation payments b sec_419 and sec_419a overview under sec_419 the employer’s deduction for contributions to a welfare_benefit_fund for a taxable_year is limited to an amount necessary to provide benefits for that year qualified_direct_cost plu sec_2 an addition to a qualified_asset_account up to an account limit determined under sec_419a minu sec_3 the fund’s after-tax_income qualified_direct_cost sec_419 provides that a fund’s qualified_direct_cost is the aggregate amount that would have been allowable as a deduction to the employer for the taxable_year for plan benefits includible in the employees’ incomes for the year or which would have been includible but for an exclusion if a the employer had been a cash_basis taxpayer and b the employer had provided the benefits directly as stated above a welfare_benefit fund’s qualified_direct_cost does not include amounts that an employer would not be able to deduct if it had provided the benefit directly instead of through the fund this is an important point when dealing with arrangements which have paid premiums on cash_value life_insurance policies revrul_2007_65 2007_45_irb_949 provides that for purposes of determining the limitations on an employer’s deduction for contributions to a welfare_benefit_fund under sec_419 and sec_419a premiums_paid on cash_value life_insurance policies by the fund are not included in the fund’s qualified_direct_cost whenever the fund or the employer is directly or indirectly a beneficiary under the policy within the meaning of sec_264 this is because a fund’s qualified_direct_cost does not include amounts that would not have been deductible if the employer had provided the benefit directly in situations involving premiums_paid by a fund for cash_value life_insurance policies if the employer had provided the benefit directly that is if the employer had not set up a_trust to obtain and hold the cash_value life_insurance policies but instead had held the policies itself and paid the premiums itself sec_264 would have precluded the deduction for the premium payments thus those premium payments are not included in the fund’s qualified_direct_cost qualified_asset_account additions a fund’s qualified_asset_account consists of any assets set_aside to provide for the payment of disability benefits medical benefits supplemental_unemployment_compensation_benefits or severance_pay benefits or life_insurance benefits pursuant to sec_419a the account limit for any qualified_asset_account for any taxable_year is subject_to special rules for certain types of benefits the amount reasonably and actuarially necessary to fund claims incurred but unpaid as of the close of the taxable_year and administrative costs with respect to those claims note that the inclusion of amounts for claims incurred but unpaid when calculating the account limit would only apply in the case of self-insured plans in cases where the plan is fully insured the deduction could not exceed the current year’s cost of providing insurance coverage to the participants plus if applicable actuarially determined amounts contributed to a postretirement medical and or life_insurance_reserve which meets the requirements of sec_419a discussed below also please note that as discussed below other code sections may limit or bar the deduction of certain insurance premium payments sec_419a provides that the account limit for any taxable_year may also include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis as necessary for post-retirement medical benefits to be provided to covered employees or post-retirement life_insurance benefits to be provided to covered employees sec_419a provides that life_insurance benefits shall not be taken into account under sec_419a to the extent the life_insurance coverage for an employee exceeds dollar_figure sec_419a provides that contributions to a post-retirement medical reserve is to be determined on the basis of current medical costs sec_419a requires separate_accounts for key employees with respect to the post-retirement benefits and sec_419a requires that the post-retirement reserve be nondiscriminatory iii certain arrangements claiming to include welfare_benefit funds issues which may arise under sec_419 and sec_419a the following is not meant to be a complete list of the issues that can come up when dealing with arrangements claiming to be welfare_benefit plans the issues will vary depending on the facts of the particular arrangement below are some of the most common issues involving the rules under sec_419 and sec_419a particularly with respect to professional corporations and other small businesses legal issues involving the rules of other code sections are not addressed in detail here but are discussed under iv service’s position for example if an arrangement claiming to be a welfare_benefit_fund is determined to be in fact a plan of deferred_compensation the rules of sec_404 and potentially sec_409a would govern the deduction of contributions to the arrangement the service’s position with respect to the timing of deductions to such a plan is explained under part iv the three issues in sections a b and c below generally involve the following questions is the sole purpose of the arrangement to provide welfare benefits to employees a if the answer is no then sec_419 and sec_419a won’t govern the extent and timing of any deductions for contributions to the arrangement which code sections will control the extent and timing of any deduction depends of course on what the arrangement is in fact see a below and iv b if the answer is yes then the question is whether the deductions for contributions life under a are allowed by the rules under sec_419 and sec_419a i were the employer’s contributions to the fund used to pay cash_value insurance premiums if yes please see b below ii were the employer’s contributions to the fund used to pay premiums life_insurance_contract that is part of a split-dollar_life_insurance arrangement as defined in sec_1_61-22 generally a split-dollar_life_insurance arrangement is an arrangement between an owner eg an employer or trust and a non-owner eg an employee or shareholder to split the benefits of a life_insurance_contract if yes please see iv iii if the employer claims that it can deduct more than what sec_419 and sec_419a allow because the arrangement it contributed to qualifies for an exception under sec_419a or sec_419a see question and section c below if the arrangement is determined to include a welfare_benefit_fund and claims to be a collectively_bargained_plan under sec_419a or a 10_or_more_employer_plan under sec_419a does it truly qualify for the exception under which the contributing employers are claiming a deduction see section c below a certain arrangements claiming to include a welfare_benefit_fund under sec_419 are dividend or deferred_compensation arrangements certain arrangements claim to be a welfare_benefit_fund as defined in sec_419 and to be subject_to the rules of sec_419 and sec_419a when in fact they are primarily or in whole disguised_dividend arrangements or deferred_compensation arrangements the deduction if any for contributions to such arrangements is governed by code sections other than sec_419 and sec_419a the service’s position on such arrangements is addressed in more detail under iv service’s position please note that not only self- described single employer plans but also purported or more employer plans and purported collectively bargained plans may be in fact disguised_dividend or deferred_compensation arrangements dividend arrangements insurance a arrangements involving the use of cash_value life in 115_tc_43 aff’d 299_f3d_221 3d cir a_trust claimed to be a sec_419 welfare_benefit_fund that provided current life_insurance benefits that is a promise to pay an employee’s beneficiary a death_benefit should the employee die during the year while employed with the employer the tax_court held however that most of the amounts contributed to the trust were disguised constructive dividends to the owner-employees in neonatology the owner-employees of the business and the promoter of the arrangement expected and understood that most of the contributions would benefit the owner-employees in affirming the third circuit said that the artificially inflated premiums_paid by the employers in that case were a creative bookkeeping ploy invented by insurance specialists to exploit what they thought were loopholes in the tax laws the third circuit further stated that the payments were so far in excess of the cost of the annual insurance protection that they could not plausibly qualify as ordinary and necessary business_expenses under sec_162 similarly in v r deangelis mdpc r t domingo mdpc v commissioner t c memo the tax_court ruled that an arrangement that was marketed as and designed to appear as a welfare_benefit_plan providing death and severance benefits through which the employer’s owner-employees obtained cash-laden life_insurance policies was nothing more than a subterfuge to pay surplus cash to the owner- employees the tax_court stated that while employers are not generally prohibited from funding term life_insurance for their employees and deducting the premiums on that insurance as a business_expense under sec_162 employees are not allowed to disguise their investments in life_insurance as deductible benefit plan expenses when those investments accumulate cash_value for the benefit of the employees personally question sec_1 did the employer pay artificially high insurance premiums in excess of the cost of current_life_insurance_protection under the arrangement do the owner-employees and other key employees report only small amount of income with respect to the life_insurance coverage and contributions for it which are out of proportion to the substantial amounts of money contributed by the employer on their behalf can a covered_employee have a cash_value policy covering the employee’s life transferred to him or her - ie can an employee get at the cash_value in that policy or can a covered_employee convert or exchange a policy without cash_value either for a policy with cash_value or for a policy without cash_value but for which the premiums are not based on the employee’s age at the date of the conversion or exchange if the answers to one or more of the above questions are yes then it is likely that the arrangement is not an employee welfare_benefit_fund but is an arrangement used to disguise investments in life_insurance as deductible benefit-plan expenses when those investments accumulate cash_value for owner-employees personally if the employer does not establish that the payments to the arrangement are anything other than a nondeductible distribution of cash for the benefit of the owner-employee s and if applicable other key employees then the plan may be simply a disguised_dividend arrangement ie a means of distributing corporate earning and profits to the owner-employee in the guise of providing employee_benefits it is a subterfuge to accumulate surplus corporate cash in the life_insurance_policy for the owner-employee’s ultimate use and benefit if the payments are deemed to be distributions of earnings_and_profits to covered owner-employee s then they are not deductible to the employer see 115_tc_43 aff’d 299_f3d_221 3d cir v r deangelis mdpc r t domingo mdpc v commissioner t c memo b other disguised_dividend arrangements the above is not an exclusive description of disguised_dividend arrangements and is not meant to suggest that such arrangements are limited to purported benefit plans involving cash_value life_insurance a determination of whether an arrangement is in fact a method to collect and distribute corporate earning and profits under the pretext of funding and providing welfare benefits is made based on the facts of the particular case for example notice_2007_84 2007_45_irb_963 informs taxpayers of the service’s intent to challenge certain promoted trust arrangements claiming to provide nondiscriminatory post-retirement medical benefits and post-retirement life_insurance benefits which in operation benefit primarily the owners or other key employees of the business these purported welfare_benefit arrangements typically are sold to small businesses and other closely held businesses as a way to for the owners to provide post-retirement medical benefits post-retirement life_insurance and cash and other_property to themselves and perhaps other key employees of the business on a tax- favored basis through the use of a_trust the amount of the employer’s deduction for contributions to one of these arrangements is often based on a calculation of a post-retirement reserve associated with each of the plan participants - ie each of the employer’s employees however while the calculation of the employer’s contributions and deductions may be based on the actuarial assumption that all the business’ employees will eventually receive post- retirement benefits under the arrangement it is unlikely in many situations that the rank and file employees of the small_business will remain in the business’s employ until retirement or will retire from that business the calculation also may be based on other actuarial assumptions that either are not reasonable or are not permitted to be reflected in the reserve calculations for purposes of sec_419 and sec_419a while in such arrangements the trust frequently uses the employer’s contributions to purchase cash_value life_insurance policies on the lives of employees who are owners of the business and sometimes on the lives of other key employees this is not always the case other methods for funneling corporate earning and profits to the owners may include amending the plan to provide benefits other than the plan’s original post- retirement medical or life_insurance benefits at a time when the owners and perhaps other key employees will be the primary beneficiaries terminating the plan prior to the payment of the post-retirement benefits at a time and using a method of asset allocation that provides the owners and key employees directly or indirectly all or a substantial portion of the assets held by the trust deferred_compensation arrangements if it is found that payments to a purported welfare_benefit_plan or arrangement are part of a compensatory arrangement rather than a distribution of earnings_and_profits above and the sole purpose is not the provision of welfare benefits then the arrangement is a non-qualified plan of deferred_compensation sec_419 generally controls the timing and amount of an employer’s deductions for contributions made to a welfare_benefit_fund sec_404 provides the deduction rules for employers’ contributions to stock bonus pension profit-sharing or annuity_plans as well as the deduction rules for compensation paid to any employee under a plan deferring the receipt of that compensation unfunded deferred benefits are treated the same as deferred_compensation under sec_404 if the deferred benefits are provided through a funded_welfare_benefit_plan however then sec_419 generally controls the deduction see sec_402 and sec_419 of the code in determining whether sec_419 or sec_404 applies the primary question is whether the arrangement has any features of a deferred_compensation plan or whether it is solely a welfare_benefit_fund see 31_f3d_569 7th cir aff’g t c memo taxable years before effective date of sec_402 the facts of an arrangement may raise the question of whether it is a funded_welfare_benefit_plan or a deferred_compensation plan ie whether sec_419 or sec_404 applies to the employer’s deductions the code does not define a plan deferring the receipt of compensation however the regulations provide that an arrangement defers the receipt of compensation or benefits to the extent that under it an employee receives compensation or benefits more than a brief period of time after the end of the employer’s taxable_year in which the services creating the right to such compensation or benefits are performed sec_1_404_b_-1t q a a deferred_compensation arrangements can take many forms and can even have characteristics similar to welfare_benefit funds question sec_1 does the arrangement mainly provide cash or other_benefits to a covered_employee more than a brief period of time after the end of the employer’s taxable_year in which the employee performed the services that created the employee’s right to that compensation or those benefits regardless of whether there was an unforeseen event contingency of the type that would normally trigger such payments from a welfare_benefit_fund has the employer contributed amounts to the arrangement that far exceed the cost of providing the current year’s benefits for the covered employees if the answer to one or both questions is yes then the arrangement may be a deferred_compensation plan if the arrangement is a deferred_compensation plan then sec_404 governs the employer’s deduction and the employer must show that it has met the requirements that section under sec_404 an employer can deduct its contribution to a non-qualified deferred_compensation plan only in the year in which an amount attributable to the contribution is includible in the gross_income of employees participating in the plan however if the plan does not maintain a separate_account for each employee then no deduction is allowed at all further amounts are deductible under sec_404 only if they would otherwise be deductible if the employer has not established that the payments to the plan are includible in the employee’s gross_income in the year at issue that separate_accounts were the inclusion of amounts in the shareholder-employee’s gross_income with respect to the arrangement is governed by sec_402 maintained for each employee3 or that amounts contributed are otherwise deductible then the employer’s payments to the plan are not deductible under sec_404 b arrangements claiming to be funded_welfare_benefit_plans under sec_419 which hold cash_value life_insurance policies even in cases where an arrangement is determined to be a welfare_benefit_fund within the meaning of sec_419 the rules of sec_419 and sec_419a may bar the deduction of contribution amounts as stated above revrul_2007_65 2007_45_irb_949 provides that the premiums_paid on cash_value life_insurance policies are not included in the fund’s qualified_direct_cost under sec_419 if the fund is directly or indirectly a beneficiary under the policy within the meaning of sec_264 examples include but are not limited to plans under which the fund is the owner of the policy and plans under which the covered participant owns the policy but has assigned the proceeds of the cash_value policy to the fund in whole or in part this is because a fund’s qualified_direct_cost does not include amounts that would not have been deductible if the employer had provided the benefit directly in situations involving premiums_paid by a fund for cash_value life_insurance policies which benefit directly or indirectly the fund if the employer had held the policies and paid the premiums itself sec_264 would have precluded the deduction for the premium payments thus those premium payments are not included in the fund’s qualified_direct_cost under sec_419 and accordingly are not deductible under sec_419 c issues with certain arrangements claiming to meet the requirements of the sec_419a or sec_419a exception to the general deduction limits of sec_419 and sec_419a further to the issues described above certain arrangements claim to be collectively bargained plans or or more employer plans which meet the requirements of the exception to the deduction limits of sec_419 and sec_419a provided by respectively sec_419a or sec_419a these arrangements and their participating employers claim that deductions for contributions are governed solely by the rules of sec_162 certain arrangements which claim to be maintained pursuant to a collective bargaining agreement within the meaning of sec_419a see sec_404 sec_1_404_a_-12 such accounts must be sufficiently separate and independent to qualify as separate shares under sec_663 the general test for separate and independent shares under sec_663 is whether distributions of the trust are to be made in substantially the same manner as if separate trusts had been created sec_1_663_c_-3 in addition to meeting the separate_share_rule the trust must meet the separate_account rule_of sec_404 separate_accounts as used in sec_404 requires separate_accounts maintained on the books_and_records of the trust wigutow v commissioner tcmemo_1983_620 as explained above sec_419a provides an exception to the deduction limits of sec_419 and sec_419a for contributions to a separate welfare_benefit_fund under a collective bargaining agreement the sec_419a exception is based in part on the premise that deductions for contribution amounts agreed to in a collective bargaining setting will not be excessive because of the arms’ length negotiations between adversary parties inherent in the collective bargaining process see s rep no 99th cong 2nd sess 1986_3_cb_1 sec_1_419a-2t q a-2 of the regulations sets out several requirements that a fund must meet in order to qualify as a welfare_benefit_fund under a collective bargaining agreement for purposes of sec_419a of the code one requirement is that the benefits provided through the fund were the subject of arms-length negotiations between employee_representatives and one or more employers another requirement is that the circumstances surrounding a collective bargaining agreement must evidence good_faith bargaining between adverse parties over the welfare benefits to be provided through the fund the service has encountered arrangements which purport to be collectively bargained plans but do not meet the requirements of sec_419a in determining whether there was a valid collective bargaining agreement the examiner should review whether there were bona_fide arm’s length negotiations between adverse parties there must also be a valid employee_representative negotiating with the employer all facts and circumstances must be examined to determine if there is a valid collective bargaining agreement below are some indicators which if present in a particular arrangement suggest that an arrangement is not maintained pursuant to a bona_fide collective bargaining agreement the owner s of the employer picks the union the employer decides who is in the bargaining unit covered by the collective bargaining agreement the bargaining unit includes officers and the owner’s family members while other employees are excluded from the bargaining unit the union makes no effort to organize the remaining employees there is no evidence that the non-owner-employees had any say over who would be their employee_representative the owner initiated contact with the union there is no union presence at the workplace the union makes no effort to enforce the provisions of the collective bargaining agreement the initial contact with the union is through an insurance agent the employee_representative allows the shareholder-employee s to receive substantially bigger benefits than the rank and file employees the employer_provided other_benefits than those provided in the contract for example the employer provides benefits to its employees such as health insurance and retirement benefits even though the contract does not provide for these benefits there is no evidence of negotiations between the employer and the union see notice_2003_24 for further information certain arrangements which claim to be or more plans within the meaning of sec_419a as explained above the sec_419a exception to the deduction limits of sec_419 and sec_419a applies only to contributions to a welfare_benefit_fund which is part of a 10_or_more_employer_plan to which more than one employer contributes and to which no employer normally contributes more than percent of the total contributions contributed to the plan by all employers furthermore the exception applies only if the plan does not maintain experience-rating arrangements with respect to individual employers the legislative_history of the deficit_reduction_act_of_1984 which enacted sec_419 and sec_419a states that the exception provided by sec_419a was provided because the relationship of a participating employer to such a plan often is similar to the relationship of an insured to an insurer even if the percent contribution limit is satisfied the exemption does not apply to a plan that is experience-rated with respect to individual employers because the employer’s interest with respect to such a plan is more similar to the relationship of an employer to a fund than an insured to an insurer h_r rep no 98th cong 2d sess d b vol a plan does not meet the requirements of sec_419a unless or more employers contribute to a single pool of funds and that single pool of funds is for_the_use_of the group of employers as a whole eg to pay the claims of all employees covered under the plan 108_tc_524 the service has uncovered arrangements which claim to be valid or more plans but which in fact do not meet the requirements of sec_419a typically such arrangements provide separate_accounting with respect to the contributions and earnings_of the individual employers and or provide experience-rating with respect to the claims of the individual employers’ employees benefits are sometimes related to the amounts allocated to the employees of a participant’s employer whether by formal agreement or informal practices in these arrangements a particular employer’s contributions or its employees’ benefits are determined and tracked in a way that insulates the individual employers to a significant degree from the claims experience of other participating employers thus in such arrangements the relationship of the employer to the arrangement is more like an employer to its own fund than an insured party to an insurer see sec_1_419a_f_6_-1 for further information arrangements that are the same as or substantially_similar to the claimed or more employer plans were originally identified as listed transactions in notice_2000_15 2000_1_cb_826 taxpayers participating in listed transactions are required to disclose that participation in accordance with sec_1_6011-4 or depending on when the transaction was entered into sec_1_6011-4t the american jobs creation act added a monetary penalty for the failure to disclose this penalty is found in sec_6707a which applies to returns and statements that are due after the date of enactment_date - ie generally returns many purported or more employer plans have terminated and the participating employers either have directed that assets allocable to their contributions be distributed to covered employees often for a nominal fee or have transferred these assets to a single employer plan d issues with purported or more employer or collectively bargained plans which terminate then distribute assets to covered employees or transfer assets to a single employer plan some arrangements claim to have transformed from a or more or collectively_bargained_plan to an arrangement in which each employer has its own single employer plan sep in other cases a purported or more or collectively_bargained_plan was terminated and assets allocated to individual employers were transferred to a second arrangement often administered by the same entity as that which administered the first arrangement or a related_entity this means that amounts that were deducted in past years as contributions to a or more employer or collectively_bargained_plan and earnings on those amounts generally via the transfer of the cash_value insurance policies purchased with the employer contributions are put into a single employer plan if the amounts that were previously deducted had been contributed to the single employer plan originally the deduction would have been limited under sec_419 and sec_419a this brings the tax_benefit_rule into play this is discussed further under iv below in some cases the employer is given the option of having its assets in the arrangement in a purported 10_or_more_employer_plan the assets allocated to the employer distributed to covered employees typically owner-employees receive cash- laden life_insurance policies however other types of assets also might be distributed shareholder-owners might pay a nominal fee to receive a cash_value life_insurance_policy or might pay an amount which while not insignificant is far below the policy’s true fair_market_value such distributions result in income to the recipient employees as discussed below iv service’s position a employer’s deduction income as described above some arrangements claim to provide welfare benefits such as death and severance_pay but in operation distribute disguised dividends or deferred_compensation in a manner designed to circumvent the applicable rules and regulations under the code further an arrangement which is found to include a welfare_benefit_fund within the meaning of sec_419 might also claim that the welfare_benefit_fund is under a collective bargaining agreement within the meaning of sec_419a or that the plan is a 10_or_more_employer_plan within the meaning of sec_419a however even if the arrangement meets the requirements of sec_419 it might not meet the requirements of either the sec_419a or the sec_419a exception to the general deduction limits of sec_419 and sec_419a similarly a single employer plan which is found to include a welfare_benefit_fund within the meaning of sec_419 might claim that contribution amounts used to pay premiums on cash_value life_insurance policies are deductible under sec_419 as part of the fund’s qualified_direct_cost however although an arrangement might be found to include a welfare_benefit_fund within the meaning of sec_419 premiums_paid on cash_value life_insurance policies by the fund are not included in the fund’s qualified_direct_cost whenever the fund is directly or indirectly a beneficiary under the policy within the meaning of sec_264 see revrul_2007_65 if the employer’s contributions to the fund were used to pay premiums under a life_insurance_contract that is part of a split-dollar_life_insurance arrangement as defined in sec_1_61-22 then the regulations governing these arrangements may affect the timing of the employer’s deduction for the contribution amounts generally a split- dollar life_insurance arrangement is an arrangement between an owner eg an employer or trust and a non-owner eg an employee or shareholder to split the benefits of a life_insurance_contract if the arrangement was entered into after date or materially modified after that date the split-dollar_life_insurance arrangement rules of sec_1_61-22 may apply sec_1 f ii provides that for the period prior to the transfer of the life_insurance_contract from the employer to the shareholder no premium or other amount described in sec_1 d is deductible by the employer except as otherwise provided in sec_1_83-6 lastly an employer which has assets allocable to contributions deducted under sec_419a or sec_419a distributed allocated or transferred to a single employer plan will have income in the year of the effective date of the distribution allocation or transfer employer deductions for contributions to purported collectively bargained plans and purported or more employer plans which do not meet the requirements of sec_419 or sec_419a sec_419a if a split-dollar_life_insurance arrangement is entered into in_connection_with_the_performance_of_services ownership of the life_insurance_contract will be attributed to the employer or service_recipient if the named owner of the contract is a_trust described in sec_402 a welfare_benefit_fund described in sec_419 or a_trust that is treated as owned by the employer or service_recipient under sec_671 through see sec_1_61-22 no deduction is allowed per sec_162 because contributions are characterized as dividends to the shareholder-employee resulting in dividend income to the shareholder-employee or no deduction is allowed per sec_404 the arrangement is not a welfare_benefit_plan but a non-qualified deferred_compensation plan which should be subject_to the deduction rules of sec_404 a deductions are only available under sec_404 when compensation income is included by the shareholder employee even then the deduction may not be allowed because of the separate_account rule in sec_404 or because of other code provisions if the arrangement is found by the court to include a welfare_benefit_fund within the meaning of sec_419 deductions are limited per sec_419 and sec_419a because the arrangement does not meet the requirements of sec_419a or sec_419a as applicable additionally if the arrangement was entered into after date or materially modified after that date the split-dollar_life_insurance arrangement rules of sec_1_61-22 may apply to any deduction by the employer until the policy is transferred to the employee see sec_1_61-22 change from a purported collectively_bargained_plan or purported 10_or_more_employer_plan to a single employer 419e plan is a taxable_event income inclusion per tax_benefit_rule generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if an event occurs that is fundamentally inconsistent with the premise on which the deduction was initially based see generally hillsboro national bank v commissioner and united_states v bliss dairy inc 460_us_370 the distribution of assets or the allocation or transfer of assets to a single employer plan are all events which are fundamentally inconsistent with the employer’s premise for deducting its earlier contributions to the arrangement the employer’s premise for deducting plan contributions in those earlier years was that the arrangement included a welfare_benefit_fund within the meaning of sec_419 and met the requirements of the sec_419a or sec_419a exception to the general deduction limits the adjustment is the lesser_of the sum of the contributions to the arrangement deducted by the employer in prior years less the sum of previous contributions that would have been deductible as contributions to the single employer plan and the value of the assets that were distributed or transferred or allocated to the single employer plan on behalf of the employer on the effective date of the inconsistent event if your case involves one or more open years prior to the conversion of a particular arrangement from a purported sec_419a or sec_419a plan to a single employer plan please contact a technical advisor or field counsel such cases generally have additional tax_benefit_rule issues that are beyond the scope of this document employer deductions for contributions to single employer plans which do not meet the requirements of sec_419 no deduction is allowed per sec_162 because contributions are characterized as dividends to the shareholder-employee resulting in dividend income to the shareholder-employee or no deduction is allowed per sec_404 the arrangement is not a welfare_benefit_plan but a non-qualified deferred_compensation plan which should be subject_to the deduction rules of sec_404 a deductions are only available under sec_404 when compensation income is included by the shareholder employee even then the deduction may not be allowed because of the separate_account rule in sec_404 or because of other code provisions if the arrangement is found by the court to include a welfare_benefit_fund within the meaning of sec_419 deductions are limited by sec_419 and sec_419a contribution amounts used to pay premiums on cash_value life_insurance policies are not included in the fund’s qualified_direct_cost whenever the fund is directly or indirectly a beneficiary under the policy within the meaning of sec_264 additionally if the arrangement was entered into after date or materially modified after that date the split-dollar_life_insurance arrangement rules of sec_1_61-22 may apply to deny any deduction to the employer until the policy is transferred to the employee see sec_1_61-22 b income to owner-employee cost of life_insurance coverage the cost of life_insurance coverage provided to an employee under a life_insurance_contract is generally taxable under sec_61 see eg sec_1_61-2 dividend income or deferred_compensation income if the arrangement is a disguised_dividend arrangement rather than a bona_fide welfare_benefit_plan then the employer’s contributions to the arrangement are corporate_distributions and the shareholder-employee has dividend income under sec_61 and sec_301 see also neonatology v commissioner 299_f3d_21 3d cir a corporate distribution is taxed as a dividend to the recipient shareholder to the extent of the corporation’s earning and profits alternatively if the arrangement is a deferred_compensation plan the employee may have income under sec_61 and sec_402 sec_402 sets forth rules applicable to beneficiaries of non-tax-exempt employees’ trusts to which employers contribute amounts o sec_402 provides that contributions to an employees’ trust made by an employer during a taxable_year of the employer which ends with or within a taxable_year of the trust for which the trust is not exempt from tax under sec_501 shall be included in the gross_income of the employee in accordance with sec_83 relating to property transferred in connection with performance of services except that the value of the employee’s interest in the trust shall be substituted for the fair_market_value of the property for purposes of applying such section o sec_402 provides that the amount actually distributed or made available to any distributee by a non-exempt employees’ trust described in sec_401 shall be taxable to the distributee in the taxable_year in which so distributed or made available under sec_72 relating to annuities except that distributions of income of such trust before the annuity_starting_date as defined in sec_72 shall be included in the gross_income of the employee without regard to sec_72 relating to amounts not received as annuities o sec_402 provides special rules applicable to highly compensated employees of certain trusts that supersede the provisions of sec_402 and for highly compensated employees sec_402 provides that if one of the reasons a_trust is not exempt from tax under sec_501 is the failure of the plan of which it is a part to meet the requirements of sec_401 or sec_410 then such highly compensated employees shall in lieu of the amounts determined under sec_402 or b include in gross_income for the taxable_year with or within which the taxable_year of the trust ends an amount equal to the vested_accrued_benefit of such employee other than the employee’s investment_in_the_contract as of the close of such taxable_year of the trust income from receipt of life_insurance_policy that is part of a split-dollar_life_insurance arrangement sec_61 provides generally that except as otherwise provided by law gross_income includes all income from whatever source derived the concept of gross_income encompasses accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 in the context of purported welfare_benefit arrangements if an arrangement is a split-dollar_life_insurance arrangement as defined in sec_1_61-22 then income inclusion to employees and shareholders is determined under the split-dollar regulations in general a split-dollar_life_insurance arrangement is an arrangement between an owner of a life_insurance_policy eg an employer and a non-owner of the policy eg an employee or shareholder to split the benefits of a life_insurance_contract the split-dollar regulations apply only to split-dollar_life_insurance arrangements entered into after date and to arrangements entered into before that date that are materially modified after that date sec_1_61-22 sec_1_61-22 provides rules for taxation of a split-dollar_life_insurance arrangement for purposes of the federal_income_tax and certain other federal taxes the non-owner must take into account the full value of all economic benefits reduced by any consideration paid directly or indirectly by the non- owner to the owner for those benefits for most arrangements that are the subject of this report the full value of all economic benefits includes the cost of the life_insurance protection plus the policy’s cash_value
